DETAILED ACTION
Claims 1-17 are pending in the instant application, Applicant amending claims 1, 3-5, 7, 10, 12-14, and 16.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided by the Examiner on May 5, 2022 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-17 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
calculating weight metrics of attributes of a specific job listing associated with the at least first interaction event, the attributes including at 1east a job category of the interaction event and the weight metrics representing a level of interest in the specific job listing;

These steps are abstract in nature because they are directed towards the mathematical calculations associated with identifying similar job listings based on metrics associated with a first job listing. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
monitoring a user's interactions with a first set of job listing data to generate at least a first interaction event;

retrieving a second set of job listing data containing job listings

presenting the second set of job listing data to the user.

These steps are abstract in nature because they are directed towards commercial interactions associated with matching job seekers with employers. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
monitoring a user's interactions with a first set of job listing data to generate at least a first interaction event;

retrieving a second set of job listing data containing job listings

presenting the second set of job listing data to the user.

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating the suitability of open job posting based on a first set of jobs someone searches through. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
monitoring, by the user device,

updating an event data object on the user device by storing the weight metrics on the user device;

transmitting information associated with the event data object

presenting, by the user device,

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements only add insignificant extra-solution activity to the abstract idea.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. 

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
persisting information ... in a persistent storage of the user device

initiating a sync service on the user device,

A computing system, comprising:
a network interface configured to receive job listing data from a host platform;

a processor 

These further additional elements associated with the method steps only add insignificant extra-solution activity to the abstract idea. 
The additionally recite computer embodiments are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 51-60 and figs. 1A, 1B, and 7.
These additional elements only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.
These further additional elements associated with the method steps only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
The additionally recite computer embodiments are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-17 are not patent eligible under the Alice/Mayo analysis. 

Claim Rejections - 35 USC § 103
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2007/0273909, in view of Liu, US 2015/0006286.
NOTE: Bold text is unamended claim language.
 Bold underlined text is amended claim language.

AS TO CLAIM 1 
A method for operating a user device, comprising:
monitoring, by the user device, a user's interactions with a first set of job listing data to generate at least a first interaction event;
Chen (paragraph 29)

calculating weight metrics of attributes of a specific job listing associated with the at least first interaction event, the attributes including at 1east a job category of the interaction event and the weight metrics representing a level of interest in the specific job listing;
Chen (paragraph 8) teaches concerning weighted analysis and the weights representing a first and second attribute. Chen further (paragraph 58) concerning the industry of the job listing, which is the functional equivalent of a job category of the instant application. This is because the industry classification places similar jobs under what label or categorization. 
Liu (paragraph 59) teaches concerning probability/weighting of different metrics for each specific interaction.

updating an event data object on the user device by storing the weight metrics on the user device;
Chen (paragraphs 37-40) teaches concerning weighted analysis and storing data associated with operation of the system.

transmitting information associated with the event data object including the weight metrics and the attributes to a recommendation engine for use by the recommendation engine in retrieving a second set of job listing data containing job listings responsive to the weight metrics and the attributes;
presenting, by the user device, the second set of job listing data to the user.
Chen (paragraph 47)

STATEMENT CONCERNING THE COMBINATION:
Chen is directed towards identifying job listing similarity based on jobseeker selection patterns in their online behavior. Similarly, Liu is directed towards targeting users based on their interactions and patterns with online content. As such, Chen and Liu are complementary art.
It would be obvious to one skilled in the art at the time of the invention to combine the teachings of Chen with those of Li.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
wherein the at least first interaction event is one of: a pageview, a profile edit, a cursor movement and a page scroll.
Chen (paragraph 29)

AS TO CLAIM 3 (of 1) 
grouping the at least first interaction event in a temporal group of events in the event data object on the user device.
Liu (paragraph 42) teaches concerning time intervals.

AS TO CLAIM 4 (of 3) 
detecting an event to exit one of an application or a browser displaying the job listing data;
Liu (paragraph 5) teaches concerning click-through, which is the user leaving an old page for a new page.

persisting information associated with the at least first interaction event, the weight metrics and the temporal group in the event data object in a persistent storage of the user device.
Chen (paragraphs 37-40) teaches concerning weighted analysis and storing data associated with operation of the system.

AS TO CLAIM 5 (of 1) 
detecting an event to start one of an application or a browser to display the job listing data;
Liu (paragraph 22) teaches applying on line.

loading, from the event data object on the user device, an initial set of interaction events from a prior interaction by the user.
Liu (paragraphs 19 and 54) teaches concerning previously used keywords associated with a job

AS TO CLAIM 6 (of 3) 
initiating a sync service on the user device, the sync service causing the removal of the at least first interaction event from the temporal group of events if a timestamp associated with the at least first interaction event indicates the at least first interaction event is outside the temporal group.
Liu (paragraph 58) teaches concerning removing listings based on age of the listing.

AS TO CLAIM 7 (of 1) 
wherein the attributes include at least a first event parameter associated with the at least first interaction event, the event parameter including at least one of: a timestamp, a job functional area, an industry type, a scroll height, a minimum salary, a maximum salary, a minimum experience level, a maximum experience level, and a location.
Liu (paragraph 58) teaches concerning a timestamp.

AS TO CLAIM 8 (of 7) 
wherein the transmitting the weight metrics to a recommendation engine further comprises transmitting weight metrics for each of the event parameters as URL parameters to the recommendation engine.
Liu (paragraph 5) teaches the use of browsers and parameters associated with them.

AS TO CLAIM 9 (of 1) 
wherein the user device is a mobile device operating an application configured to display job listing data.
Liu (paragraph 118) teaches a mobile device embodiment.

AS TO CLAIMS 10-17 
The claims recite elements substantially similar to those recited in claims 1-8. Thus, the art and rationale of claims 1-8 applies. 

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant’s argues that calculating weight metrics is not a mathematical calculation. This argument is unpersuasive because calculating a weight metric is a calculation, and as the weights are numerical in nature it is thus a mathematical calculation.
Applicant then argues that the claims provide a technical solution to a computer related problem. This argument is unpersuasive because the claims are not directed towards improving the computer embodiment as a whole, but rather use the computer embodiment as a tool to execute the algorithm of the claims more efficiently by use of the known advantages of the computer embodiment, namely speed and accuracy of computation.
Applicant further argues that the instant claims integrate a practical application at Step 2A – Prong Two of the Alice/Mayo analysis because the claim incorporate the user’s device into the embodiment. This argument is unpersuasive because the method of data input or output is extra-solution activity and does not serve to integrate the identified abstract idea to that embodiment.

Concerning the rejection under 35 USC 102/103:
Applicant argues that the claims are directed towards identifying other jobs (that may not even be similar to one another) that match interests or viewing patterns of one  specific job seeker. This argument is unpersuasive because that aspect of the disclosure (identifying jobs or job categories which the user may be newly interested in) is not incorporated into the claim language in any meaningful way. The teachings of the previous cited prior art by Chen (similarity between known jobs or job categories) reads on the use of the weightings as currently claimed for the reasons given in the updated rejection above. Additionally, the newly added prior art from Liu teaches the assessment of other job categories as intended in the instant application. Thus, the cited prior art reads both on the language of the claims and the intent of the disclosure.

Concerning the taking of official notice, because applicant failed to traverse the examiner’s assertion of official notice, the “common knowledge” or “well-known in the art” statement is taken to be admitted prior art. See MPEP 2144.03(C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623